DETAILED ACTION
1.	This communication is in response to the amendment filed on 1/18/2022. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1, 2, 4-10 and 12-16 (renumbered as 1-14) are allowed.



Reasons for allowance
2.	The prior art does not teach or fairly suggest replicating the nocopy clone of the production volume from the primary storage volume R1 to the backup storage volume R2 on the remote data facility; wherein the step of replicating comprises: using a define process to cause tracks of the nocopy clone to point to the backend allocations of the tracks of memory of the production volume; setting an invalid flag for each track of the nocopy clone in a first data structure associated with the remote data facility: for each invalid flag in the first data structure, copying the respective backend allocation of memory on the remote data facility to the backup storage volume R2; and after copying the respective backend allocation on the remote data facility, clearing the respective invalid flag.



Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        January 27, 2022